STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re HILL, Minors.                                                December 27, 2016

                                                                   No. 332923
                                                                   Alger Circuit Court
                                                                   Family Division
                                                                   LC No. 2013-004455-NA


Before: BORRELLO, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to the minor children JH and AH pursuant to MCL 712A.19b(3)(c)(i) and (ii). For the
reasons set forth in this opinion, we affirm.

                                      A. BACKGROUND

        On May 22, 2013, petitioner filed a petition seeking removal of the children from the
home based on lack of appropriate housing, the parents’ substance abuse and criminality. The
petition indicated that the children were Indian children. At a hearing conducted before a referee
on May 22, 2013, respondent appeared in propria persona, and an attorney for the Sault Ste.
Marie Tribe of Chippewa Indians appeared by telephone. The referee read the petition, which
detailed respondent’s histories of substance abuse and criminal conduct. The referee ordered that
the children be removed from the home, but adjourned the proceedings pending appointment of
attorneys for the parents and the children.

        The preliminary hearing continued on June 12, 2013. Respondent was incarcerated in the
county jail and appeared at the hearing by video conference. Respondent and the father of the
children waived the remaining hearing proceedings and the referee authorized the filing of the
petition.

       The trial court held a plea hearing on August 26, 2013. Respondent was incarcerated in
prison and appeared by telephone. Petitioner’s counsel indicated that respondent would admit
some of the allegations in the petition and plead no contest to the remaining allegations.
Respondent testified that she was incarcerated and that her earliest release date was April 7,
2014. She agreed that due to her multiple incarcerations, she had been unable to maintain
housing for her children. She agreed that she had used controlled substances during her
pregnancies, and that she had been unable to put her children’s needs above her drug use and her
criminal activity. Respondent also stated that she recalled testifying at her probation violation

                                               -1-
hearing. The trial court stated that one or more allegations in the petition were proven by
respondent’s own testimony and the court took jurisdiction over the children.

        At a hearing on January 6, 2014, the trial court adopted petitioner’s recommendations
that respondent comply with the treatment plan and ordered that the children remain in foster
care. Thereafter, the trial court held several dispositional review hearings. At a review hearing
on July 8, 2015, respondent’s counsel indicated that respondent was employed, had negative
drug tests, and was doing well in parenting time. However, respondent had been charged with
assault and the charge was still unresolved. The trial court continued the children’s placements
and continued services.

        The trial court held a review hearing on February 3, 2016. Petitioner noted that
respondent-father and the children were disenrolled from the Tribe and were no longer
considered Indian children. The trial court maintained the status quo pending the filing of a
petition to terminate respondent’s parental rights.

        On February 22, 2016, petitioner filed a supplemental petition seeking to terminate
respondent’s parental rights pursuant to MCL 712A.b(3)(c)(i), (c)(ii), (g), and (j). The petition
noted that on May 20, 2013, respondent was sentenced to 20 months to five years in prison for
unlawfully driving away an automobile, MCL 750.413, and was paroled on October 28, 2014.
The petition stated that respondent had violated her parole on four occasions and had been
convicted of assault and had served jail terms for the offenses. The petition alleged that
respondent had participated in substance abuse treatment, but had been unable to stop using
drugs. The petition stated that respondent still had barriers to reunification, including “substance
abuse, criminal behaviors, and incarceration, leaving her unavailable to fully parent and assure
the safety and well-being of the minor children.”

       The termination hearing began on April 21, 2016.1 Alyssa Calhoun, respondent’s
caseworker, testified that the goal changed from reunification to termination of parental rights in
February 2016. Calhoun testified that respondent was offered various services, including bus
passes, family continuity, parenting education, drug screens, substance abuse treatment,
supervised parenting time and family team meetings. Calhoun stated that respondent failed to
comply with the services.

         William Schieding, respondent’s parole officer, testified that respondent’s parole began
in October 2014. Schieding stated that respondent had been charged with four parole violations.
In March 2015, she had contact with an unauthorized person and possessed narcotics that were
not prescribed to her. Respondent served 14 days in jail for the violation. In June 2015,
respondent violated her parole by being charged with aggravated assault. She served 39 days in
jail for the offense. In October 2015, respondent violated her parole by testing positive for drugs


1
  Heidi Cotey, an expert witness from the Sault Ste. Marie Tribe of Chippewa Indians, testified at
the termination hearing. However, because the children were no longer considered Indian
children by the time of the termination hearing, the trial court stated that it did not consider
Cotey’s testimony when making its decision to terminate respondent’s parental rights.


                                                -2-
that were not prescribed to her. Schieding stated that respondent was doing well at the time, so
she served five days in jail and attended outpatient drug treatment. In January 2016, respondent
violated her parole by having contact with an unauthorized person and possessing unauthorized
narcotics. Respondent served 45 days in jail and participated in outpatient substance abuse
treatment. Schieding could not say that respondent had fallen back into drug use, but she
continued to put herself into negative social situations. However, Schieding testified that
respondent was attempting to comply with her treatment plan. Schieding believed that
respondent could successfully complete her parole, but he was unsatisfied with respondent’s
ability to maintain employment.

        Alyssa Calhoun, respondent’s caseworker, testified that the children had been out of
respondent’s care for nearly three years, since they were 1-1/2 years old and five to six weeks
old, respectively. Calhoun stated that respondent participated in services while she was in
prison, including a domestic violence program that included a segment on how to avoid violence.
Calhoun acknowledged that respondent was charged with aggravated assault in June 2015.
Calhoun also stated that respondent continued to bring the father into the children’s lives in some
ways and opined that respondent’s action was not beneficial to the children because the father’s
parental rights had been terminated. Calhoun stated that respondent failed to appear for several
required random drug screens. Calhoun noted that on two occasions the agency attempted to
increase respondent’s parenting time with the goal of moving toward unsupervised parenting
time, but the efforts were derailed because respondent became incarcerated on both occasions.
In addition, when respondent began dating a felon and a drug user she was not available to
exercise parenting time. Calhoun stated that respondent rejected the assertion that her dating
relationship was a bad influence on her life. Calhoun opined that respondent had not
substantially complied with her treatment plan. Calhoun stated that respondent’s parental rights
should be terminated and that termination was in the best interests of the children.

        Cheryl Fields, respondent’s witness and a counselor, testified that respondent was
compliant with her program and had benefitted from counseling. Fields stated that respondent
had realized that her impulsive behavior had negative consequences and had become more
deliberate in her decision making. Fields opined that respondent had the skills necessary to care
for her children.

        Respondent testified that she had appropriate housing for the children and was employed
on a full-time basis. Respondent stated that she was more motivated to hold employment since
she was released from prison. Respondent acknowledged that for a short time she used
Tramadol that was not prescribed to her and that she used Neurontin on her parenting time days
to make her more aware. Respondent stated that she no longer associated with persons with
whom she had used drugs, and that she concentrated on undertaking sober activities. Respondent
stated that she participated in counseling and benefitted from it and that she hoped to be able to
afford to participate in more substance abuse counseling. Respondent stated that she had a good
support system that would assist her in caring for the children when she was working.
Respondent acknowledged that her children needed her during the periods when she was
unavailable to them, but stated that her priorities had changed and that the children now came
first in her life. Respondent also acknowledged that since she was released from prison in
October 2014, she had spent 104 days in jail on parole violations.


                                                -3-
        Sasha Howard, respondent’s friend, testified that she had daily contact with respondent.
Howard stated that respondent had become more responsible since she was released from prison,
and that she was making a sincere effort to improve her life. Howard stated that respondent had
a strong bond with her children and was ready to have her children returned to her.

        Heather MacArthur, respondent’s friend since childhood, testified that since respondent
was released from prison, she was much more responsible and thought about the consequences
of her actions. MacArthur would not hesitate to allow respondent to watch her own children, and
opined that respondent would be a good parent.

         After hearing the evidence, the trial court terminated respondent’s parental rights. The
trial court acknowledged that respondent had made substantial progress, but noted that progress
began after the termination petition was filed. The trial court also noted that respondent had
stable housing and had no positive drug screens since her latest release from jail. However, the
trial court found that respondent’s statements were inconsistent with her actual behavior.
Respondent had four parole violations since she was released from prison, and had not
substantially complied with her case service plan. The trial court emphasized that it viewed the
latter to be much more significant. The trial court acknowledged that from the time jurisdiction
was taken until respondent was released from prison on October 28, 2014, respondent did not
have a reasonable opportunity to address her parenting issue. The trial court noted, however, that
after being released from prison, respondent demonstrated poor judgment in regard to complying
with her treatment plan. She refused to participate in family continuity services and failed to
appear for drug screens. The trial court expressed concern that respondent failed to appear
because she was hiding drug use and noted that respondent returned to using Tramadol in
September and October of 2015 after testing positive for that drug.

        In addition, the trial court noted that in October 2015, respondent started dating a known
drug user who had a controlled substance conviction notwithstanding that her parole officer and
her caseworker advised her against doing so. This relationship led to respondent’s fourth parole
violation. The trial court found that respondent exercised extremely poor judgment by allowing
the person to stay at her home even for a short time. The trial court reasoned that the evidence
supported terminated pursuant to MCL 712A.19b(3)(c)(i) and (c)(ii).

        The trial court also found that termination of respondent’s parental rights was in the best
interests of the children. The trial court acknowledged that respondent loved the children and
was bonded with them. Nevertheless, the trial court concluded that the bond did not outweigh
the children’s need for permanence and stability and found that respondent could not provide that
permanence and stability within a reasonable time. This appeal ensued.

                                         B. ANALYSIS

                        I. ADJUDICATION/ACCEPTANCE OF PLEA

        Respondent argues that her plea proceeding was defective and violated her due process
rights. “Whether child protective proceedings complied with a parent’s right to procedural due
process presents a question of constitutional law, which we review de novo.” In re Sanders, 495



                                                -4-
Mich 394, 403-404; 852 NW2d 524 (2014). An unpreserved issue is reviewed for plain error
affecting substantial rights. In re Utrera, 281 Mich App 1, 8-9; 761 NW2d 253 (2008).

        In challenging the court’s acceptance of her plea, respondent challenges the adjudicative
phase of the proceeding. “In Michigan, child protective proceedings comprise two phases: the
adjudicative phase and the dispositional phase.” In re Sanders, 495 Mich at 404. In general,
during the first phase a trial court determines if there are grounds for it to take jurisdiction over
the children. Id. “Once the court has jurisdiction, it determines during the dispositional phase
what course of action will ensure the child’s safety and well-being.” Id.

        “Petitioner may initiate child protective proceedings by filing a petition containing facts
that constitute an offense against the child under the juvenile code.” In re Collier, ___Mich
App___; ___NW2d___(2016) slip op. at 5 (internal quotations and citations omitted). “The
parent may demand an adjudication trial at which he has a right to a jury trial and at which the
rules of evidence generally apply, or he may admit to the allegations contained in the petition.”
Id. (quotation marks omitted). “The petitioner has the burden of proving by a preponderance of
the evidence one or more statutory grounds for jurisdiction alleged in the petition, MCR
3.972(E).” Id. (quotation marks omitted). “‘When the petition contains allegations of abuse or
neglect against a parent . . . and those allegations are proved by a plea or at the trial, the
adjudicated parent is unfit.’” Id., quoting In re Sanders, 495 Mich at 405.

       When a trial court finds grounds for jurisdiction based on a parent’s plea, the court must
adhere to MCR 3.971 in accepting the plea. In this case, the trial court failed to adhere to
procedure set forth in MCR 3.971, yet it nevertheless assumed jurisdiction over the children.
The issue, then, is whether respondent can challenge the court’s assumption of jurisdiction or
whether this constitutes an impermissible collateral attack on the court’s jurisdiction.

        In the context of a child custody case, there are two types of challenges to the court’s
jurisdiction: (1) a challenge for want of jurisdiction, which may be raised at any time; and (2) a
challenge on “matters affecting the court’s exercise of its jurisdiction,” which “may be
challenged only on direct appeal of the jurisdictional decision.” In re Kanija, 308 Mich App
660, 667; 866 NW2d 862 (2014) (citation omitted).

        In re Sanders, 495 Mich at 394, illustrates a permissible challenge to a court’s want of
jurisdiction. In Sanders, the trial court adjudicated the respondent mother as unfit, but dismissed
the allegations against the respondent father. Nevertheless, the trial court, relying on the one-
parent doctrine,2 limited the respondent father’s contact with his children and required him to
comply with a service plan. Sanders, 495 Mich at 407. Our Supreme Court held that the one-
parent doctrine was unconstitutional, stating that “due process requires a specific adjudication of
a parent’s unfitness before the state can infringe the constitutionally protected parent-child
relationship.” Id. at 422. Thus, because the trial court never adjudicated the respondent father,


2
  The one-parent doctrine allowed a court to enter dispositional orders affecting the parental
rights of both parents even if jurisdiction was established by adjudicating only one parent as
unfit. Sanders, 495 Mich at 407.


                                                -5-
the court did not obtain jurisdiction to enter dispositional orders affecting the respondent father’s
parental rights and, on appeal, the respondent father could challenge the court’s lack of
jurisdiction. In re Kanjia, 308 Mich App at 670-671.

        In contrast, where a court adjudicates a parent, assumes jurisdiction, yet nevertheless
makes errors during the process, the respondent must directly appeal the court’s jurisdictional
order as opposed to waiting to raise the issue until after the termination. In re SLH, 277 Mich
App 662, 668; 747 NW2d 547 (2008); In re Hatcher, 443 Mich 426, 444; 505 NW2d 834
(1993). That is, “[m]atters affecting the court’s exercise of its jurisdiction may be challenged
only on direct appeal of the jurisdictional decision.” In re Kanija, 308 Mich App at 667. Thus,
“when a termination occurs following the filing of a supplemental petition for termination after
the issuance of the initial dispositional order . . . an adjudication cannot be collaterally attacked
following an order terminating parental rights.” In re SLH, 277 Mich App at 668.

        In this case, respondent contends that the trial court erred in accepting her plea because it
did not adhere to the procedural steps set forth in MCR 3.971. However, this argument
constitutes an impermissible collateral attack on matters affecting the court’s jurisdiction. In re
Kanija, 308 Mich App at 667. Here, respondent received an adjudication; she was present
during the adjudication and she was represented by counsel. Respondent and her counsel were
aware of the adjudication and could have filed a direct appeal. However, respondent failed to
directly appeal the court’s exercise of jurisdiction following the adjudication and termination of
her parental rights occurred following the issuance of an initial dispositional order and pursuant
to a supplemental petition. Because respondent was present and represented by counsel at the
adjudication, the trial court did not violate her due process rights when it assumed jurisdiction
and respondent cannot collaterally attack the errors in the assumption of jurisdiction. Id.; see
also In re Hudson, 294 Mich.App 261, 264; 817 NW2d 115 (2011) (noting that a “[r]espondent
may not assign as error on appeal something that [ ]he deemed proper in the lower court because
allowing [him] to do so would permit respondent to harbor error as an appellate parachute.”)

        Respondent contends that her argument should not be considered a collateral attack on
jurisdiction and she cites In re Wangler/Paschke, 498 Mich at 911 in support of that argument.
However, respondent’s argument is misplaced. In Wangler/Paschke, our Supreme Court
explained that the respondent’s argument was not a collateral attack on jurisdiction where the
trial court “purported to issue dispositional orders without first adjudicating the respondent-
mother.” Id. (emphasis added). In contrast, in this case, the trial court adjudicated respondent
before entering dispositional orders and before it terminated respondent’s parental rights
pursuant to a subsequent petition. Accordingly, unlike the challenge in Wangler/Paschke, here,
respondent’s argument constitutes a collateral attack on the court’s jurisdiction that we decline to
consider on appeal. See In re SLH, 277 Mich App at 668; In re Hatcher, 443 Mich 426, 444;
505 NW2d 834 (1993).

       In addition, this case is dissimilar to In re Collier, ___ Mich App at ___ wherein this
Court refused to hold that the collateral-attack rule precluded the respondent’s challenge to a
termination order. In Collier, the trial court entered a default against the respondent after the
respondent failed to appear at the adjudication hearing and subsequently terminated the
respondent’s parental rights. The Collier Court vacated the termination order, in part, on their
finding that the respondent was deprived of an adjudication hearing. Collier, slip op at 5-6.

                                                -6-
Unlike in Collier, as discussed above, in this case respondent was adjudicated. Respondent was
present at the adjudication and was represented by counsel. Thus, the factors which were present
in Collier are not present in this case. As such, Collier does not govern the outcome of this case.

        In sum, the trial court adjudicated respondent and then terminated respondent’s rights
pursuant to a subsequent petition and after it entered the initial dispositional order. Respondent
failed to raise a direct appeal following the adjudication and her argument on appeal constitutes
an impermissible collateral attack on the court’s assumption of jurisdiction. In re SLH, 277 Mich
App at 668.

                          II. INDIAN FAMILY PRESERVATION ACT

        Next, respondent argues that the trial court erred during the proceeding when it declined
to make a finding as to whether the children were Indian children. We review de novo a trial
court’s interpretation of statutes, but review a trial court’s findings of fact for clear error. In re
Payne/Pumphrey/Fortson, 311 Mich App 49, 56; 874 NW2d 205 (2015).

       The issue whether the children are Indian children implicates the Indian Child Welfare
Act (ICWA), 25 USC 1901 et seq., and the Michigan Indian Family Preservation Act (MIFPA),
MCL 712B.1 et seq. Section 1903 of the ICWA defines “Indian child” as follows:

               (4) “Indian child” means any unmarried person who is under age eighteen
       and is either (a) a member of an Indian tribe or (b) is eligible for membership in
       an Indian tribe and is the biological child of a member of an Indian tribe[.] [25
       USC 1903(4).]

Section 3 of the MIFPA defines “Indian child” as follows”

               (k) “Indian child” means an unmarried person who is under the age of 18
       and is either of the following:

               (i) A member of an Indian tribe.

               (ii) Eligible for membership in an Indian tribe as determined by that Indian
       tribe. [MCL 712B.3(k).]

       A higher burden of proof is required in a termination case involving an Indian child or
children.3 However, in this case, the Sault Ste. Marie Tribe of Chippewa Indians determined that
Ryan Hill, the children’s father and the person through whom the children’s eligibility for
membership was determined, was improperly enrolled as a member of the Tribe, and so



3
  In a termination case involving an Indian child or children, a trial court must find that at least
one state statutory ground for termination of parental rights was proven by clear and convincing
evidence, and must also make findings that active efforts were made to avoid the breakup of the
Indian family, and that those efforts were unsuccessful. 25 USC 1912(e); MCL 712B.15(3).


                                                  -7-
disenrolled him and the children. After being notified of the Tribe’s action, the trial court noted
that it did not determine who was or was not a member of the Tribe and that the decision rested
within the exclusive discretion of the Tribe. Respondent asserts that the trial court should have
determined whether the children were eligible for membership in the Tribe, notwithstanding the
Tribe’s decision that Ryan Hill was not eligible for membership.

         Respondent’s argument is without merit. It is undisputed that the Tribe determined that
Ryan Hill was not eligible for membership, and that the children’s eligibility depended on Hill’s
eligibility. Respondent points to no authority that would allow the trial court, as opposed to the
Tribe, to determine if a person is eligible for membership in the Tribe. Further, respondent’s
argument would have the effect of allowing a Michigan family court to overrule the Tribe’s
decision regarding the children’s eligibility for membership. It should be noted that that in
addition, the Tribe made its decision as to membership based on the statutory definitions of
“Indian child.” Our review of the statute clearly indicates that the Tribe correctly concluded that
the children were not eligible for membership. The children were not the biological children of a
member of a Tribe, and so did not qualify under the ICWA. The Sault Ste. Marie Band of
Chippewa Indians determined that the children were not members and did not qualify for
membership; therefore, the children did not qualify under the MIFPA.

        In sum, the trial court did not err in declining to question the Tribe’s determination that
the children were not members of the Tribe.

                             III. TERMINATION AND SERVICES

       Next, respondent argues that DHHS failed to provide adequate services for reunification
and that the trial court erred in finding statutory grounds for termination and in finding that
termination was in the children’s best interests.

        The petitioner bears the burden of proving a statutory ground for termination by clear and
convincing evidence. MCL 712A.19b(3); In re Trejo, 462 Mich. 341, 350; 612 NW2d 407
(2000). We review for clear error a circuit court’s decision to terminate parental rights. MCR
3.977(K); In re JK, 468 Mich 202, 209; 661 NW2d 216 (2003). Similarly, we review the trial
court’s findings of fact, including a finding that the DHHS made reasonable efforts toward
reunification, for clear error. In re Fried, 266 Mich.App 535, 541-543; 702 NW2d 192 (2005).
A decision qualifies as clearly erroneous when, “although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a mistake
has been made.” In re JK, 468 Mich at 209-210.

                                          i. SERVICES

         Respondent contends that DHHS failed to offer her adequate services that would
facilitate reunification.

       Before a court may contemplate termination of a parent’s right to her child, the petitioner
generally “must exert ‘reasonable efforts’ to maintain the child in [the parent’s] . . . care, MCL
712A.18f(1), (4),” and “make ‘reasonable efforts to reunite the child and family.’ MCL
712A.19a(2).” In re Hicks/Brown, ___Mich App___; ___NW2d___ (2016) (Docket No.
328870); slip op at 6. A failure by petitioner to offer a respondent a reasonable opportunity to
                                                -8-
participate in services creates a gap in the record that requires reversal of an order terminating
parental rights. In re Mason, 486 Mich 142, 158-160; 782 NW2d 747 (2010). However, a
respondent also has a responsibility to participate in services offered by petitioner. In re Frey,
297 Mich App 242, 248; 824 NW2d 569 (2012).

        Respondent contests the trial court’s finding that petitioner made reasonable efforts to
reunify the family by providing services. Respondent notes that during the termination hearing,
petitioner’s witnesses testified that respondent was offered various services both while she was
incarcerated and after she was released from prison. During respondent’s incarceration, she
participated in services such as Healing Trauma; a domestic violence program; Alcoholics
Anonymous meetings; parenting skills; and writing to the children and speaking to them by
telephone. Following respondent’s release from prison, petitioner provided services including
wraparound (a family continuity program); bus tickets and other transportation assistance;
assistance with employment; drug screens; Alcoholics/Narcotics Anonymous meetings and
substance abuse counseling; parenting education; supervised parenting time; and individual
counseling. Respondent asserts that she did not need the family continuity and parenting classes,
and that substance abuse treatment was provided through her parole program. Respondent
contends that in effect, petitioner provided only bus tickets, supervised parenting time, and
family meetings, and that this level of services was inadequate.

        Respondent’s argument is without merit. The evidence directly contradicts respondent’s
assertion that she was not offered services while she was incarcerated. Respondent
acknowledges that petitioner offered her various services after she was released from prison, but
asserts that she did not need some of these services. For example, respondent alleges that she
spoke with her caseworker and decided that she did not require family continuity services;
however, her caseworker testified that respondent missed six of nine appointments with the
family continuity worker and decided on her own that she did not need the services because she
had a residence and a job. Respondent alleges that her participation in the SPAN drug testing
program was terminated due to her work schedule and the fact that the program was phased out
in Alger County; however, her caseworker testified that not all of respondent’s missed
appointments were due to a work conflict, and that her participation was terminated before the
program was phased out of the county.

        Respondent appears to argue that only the services she thought she needed should count
as services actually offered. However, no statute or caselaw allows a respondent to decide which
services are to be offered in the case. Petitioner has a statutory duty to formulate a case service
plan detailing efforts to be made both by petitioner and the parent to return the child to the home.
MCL 712A.18f(2)-(3). Petitioner offered services to respondent as required. The fact that
respondent did not fully engage in the services does not mandate a conclusion that the services
were inadequate. In short, the trial court did not clearly err in finding that petitioner offered
services and made reasonable efforts at reunification. In re Fried, 266 Mich App at 541-543.

                      ii. STATUTORY GROUND FOR TERMINATION

       Respondent argues that the trial court clearly erred in finding statutory grounds for
termination.


                                                -9-
       The trial court terminated respondent’s parental rights in part pursuant to MCL
712A.19b(3)(c)(i), which provides that termination is proper where clear and convincing
evidence shows that:

              (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days elapsed since the issuance of an initial dispositional
       order, and the court, by clear and convincing evidence, finds either of the
       following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

        Here, the conditions that led to adjudication included lack of appropriate housing,
substance abuse and criminality. Respondent states that at the termination hearing the evidence
showed that she had appropriate housing, had completed substance abuse treatment and had
substantially complied with her treatment plan, and had not committed any substantial criminal
offenses. Respondent argues that no evidence demonstrated that she could not effectively parent
her children within a reasonable time.

        Respondent’s argument is without merit. The trial court acknowledged that respondent
loved her children and had made some progress in addressing the issues that led to the children
being removed from her care. However, the trial court concluded that it could not overlook the
facts that respondent, in the 18 months since she was released from prison in October 2014, had
been found in possession of narcotics not prescribed to her, had amassed four parole violations,
including one for assaultive behavior, had been incarcerated for those violations, and had
associated with a known felon and drug user. In addition, the trial court noted that respondent
seemed to cooperate with services offered to her only if she believed that she needed the
services. On this record, we are not left with a definite and firm conviction that the trial court
erred in finding clear and convincing evidence to support termination of respondent’s parental
rights under MCL 712A.19b(3)(c)(i). Because there was one ground for termination, we need
not address the additional grounds upon which the trial court based its decision. In re Ellis, 294
Mich App 30, 32; 817 NW2d 111 (2011).

                                      iii. BEST INTERESTS

       Respondent argues that the trial court erred in finding that termination was in the
children’s best interests.

       “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). In determining a child’s best interests, the trial court may
consider the child’s need for stability and permanency and whether the child is progressing in its
current placement. In re VanDalen, 293 Mich App 120, 141; 809 NW2d 412 (2011). In
addition, the trial court may consider the children’s bond to the parent, the parent’s parenting



                                                -10-
ability, and the advantages of a foster home over the parent’s home. In re Olive/Metts, 297 Mich
App 35, 41-42; 823 NW2d 144 (2012).

        At the time of the termination hearing, the children had been out of respondent’s care for
nearly three years, i.e., nearly their entire lives. The trial court acknowledged that respondent
and the children shared a bond, and did not find that respondent was a bad parent. However, the
trial court noted that respondent continued to engage in behaviors that caused the children to be
removed from her custody, and that respondent’s actions had resulted in her being incarcerated
on several occasions, albeit for short periods. Essentially, the trial court found that the children
deserved more than respondent had demonstrated she could or would offer. The trial court did
not clearly err in finding that termination of respondent’s parental rights was in the best interests
of the children.

       Affirmed.



                                                              /s/ Stephen L. Borrello
                                                              /s/ David H. Sawyer
                                                              /s/ Jane E. Markey




                                                -11-